Case: 20-20443     Document: 00515777071         Page: 1     Date Filed: 03/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       March 11, 2021
                                  No. 20-20443
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Kenneth Charles Fragoso,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:90-CR-328-2


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
          Kenneth Charles Fragoso challenges denial of:         his motion for
   compassionate release in the light of the COVID-19 pandemic; and, the
   denial of his motion for reconsideration. Fragoso, however, was granted
   clemency by the President of the United States and has been released from


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20443     Document: 00515777071          Page: 2   Date Filed: 03/11/2021




                                   No. 20-20443


   prison. Accordingly, this appeal is moot. See Bailey v. Southerland, 821 F.2d
   277, 278–79 (5th Cir. 1987).
          DISMISSED.




                                        2